*52On Petition for a Rehearing.
Zollars, J.
But one question is made in the argument u]^on the petition for a rehearing, and that is, that the second paragraph of the complaint is good by reason of the averment therein, that' the railroad company failed to commence work upon the line of its road in the county or township within one year after the levying of the special tax.
Section 18 of the act of 1869, section 4062, R. S. 1881, provided two causes of forfeiture of the right to donations voted to railroad companies by townships. The first was a failure on the part of the railroad company to commence work upon its road in the county within one year from the levying .of the special tax. The second was a failure on the part of the railroad company to complete its road ready for use within three years from the levying of such special tax.
The failure to so commence the work, or to so complete the road, in and of itself, worked an absolute forfeiture of the right to the donation voted. It is conceded, that the second cause, so far as it, in and of itself, worked an absolute forfeiture, has been overthrown and superseded by subsequent legislation, as held in the principal opinion; but it is contended that the first cause has not been affected by subsequent legislation, and that, therefore, so far as the above section 18, of the act of 1869, provided for a forfeiture of such donation by a failure on the part of the railroad company to commence work upon its road within one year after the levying of the special tax, it is still in force.
In 1873, the Legislature passed an act supplemental to the act of 1869, Acts 1873, p. 184, R. S. 1881, sections 4068, 4069. The first section of that act provided, that “No tax shall be placed upon the duplicate of any county, for the purpose of taking stock or making donations to railroad companies, by any county or township, pursuant to the provisions of” the act of 1869, “ until such railroad shall have been permanently located in the county or township making the dona*53tion or taking the stock.” This section, it will be observed, prescribes no time within which the railroad shall be permanently located in the township. The only limitation seems to be, that until so located, the special tax shall not be placed upon the tax duplicate. Of course, it could not be expected that work upon the road would precede its location in the township.
The second section of the act provided for a suspension of the collection of the special tax, until an amount of work should be done upon the railroad in the township equal to the donation voted, provided a cause and a mode of forfeiture of the right to the donation, and contained a proviso that whenever it should be shown to the satisfaction of the board of county commissioners, that the amount of work done upon the road in the township equalled the amount of the donation, the board should order the tax collected. This second section was amended in 1875. Acts 1875, p. 121; R. S. 1881, section 4069. The amendment made no change, except to extend the time within which the county board might declare a forfeiture of the right to the donation for a failure on the part of the railroad company to complete its road, and added a proviso which it is not necessary to notice here.
Here again, under the section of the act of 1873, as amended by the act of 1875, the provision that the county board shall order the tax collected when the value of the work done upon the road shall equal the amount donated, is without limitation as to time. Authority is given to the county board to declare a forfeiture of the donation, if, within three years after the special tax is placed upon the duplicate, a certain amount of work is not done upon the road. If, before such forfeiture shall be declared, the value of the work done upon the railroad shall equal the amount donated, tlj.e county board must order the special tax collected, regardless of the time within which the work may have been done.
The several statutes upon the subject of donating to rail*54road companies by townships, have been the source of no little difficulty to the profession and to the courts. Whatever doubts there may have been as to their proper construction, the later cases by this court hold that since the passage of the act of 1873, supra, the only mode of forfeiture for a failure on the part of the railroad company to commence and complete the construction of its road, has been by and through an order by the board of county commissioners. The case of Wilson v. Board, etc., 68 Ind. 507, as counsel say, might have been decided without expressing an opinion as to whether or not there could be any forfeiture for a failure on the part of the railroad company to commence work upon its road within one year after levying the special tax, except by and through an order by the county board. And so, that case might have been disposed of without reference to the defective allegation in relation to the work not having been commenced within one year after the levying of the special tax, by holding that since the act of 1873, supra, in order to have a forfeiture of the right to a donation, it has been necessary that the county board should declare the forfeiture. In the later cases, the case above has been regarded and cited as resting upon the ground of the defective averment in relation to the work not having been commenced within the year, and upon the ground that section 18, supra, Avas not in force after the passage of the act of 1873, supra. See State, ex rel., v. Board, etc., 92 Ind. 499; Sellers v. Beaver, 97 Ind. 111.
The case of Caffyn v. State, ex rel., 91 Ind. 324, involved the exact question as to whether or not the failure on the part of the railroad company to commence work upon its road within one year after the levying of the special tax operated as a forfeiture of the donation voted by the township. It was held that it did not. It was said ; “ While section 18, supra, remained unqualified by subsequent legislation, it was held that upon such failure of the company, the taxpayers were discharged from their obligations to pay the 1ax. * * * *55So far as section 18, supra, established a forfeiture of the rights of the railroad company, it has been repealed by subsequent legislation. Wilson v. Board, etc., 68 Ind. 507.”
Filed June 5, 1886.
The act of 1877 manifests an understanding on the part of the Legislature that section 18 of the act of 1869 had been repealed. The above act of 1877 again extended the time within which railroad companies, then organized, might complete their roads, and be entitled to donations voted to them by townships. The act contained a proviso, that it should not be so construed as to entitle any company to donations that had failed to commence work upon its road within two years from the levying of the special tax. If that part of section 18 of the act of 1869, which provided for a forfeiture of the township donation by a failure on thé part of the railroad company to commence work in one year after the levying of the special tax, was in force, the proviso in the act of 1877 would seem to have been unnecessary, because the donations were, or would be, forfeited by a failure to commence work within one year.
Upon a re-examination of the statutes, and following the later cases above cited, and keeping in mind that no forfeiture was declared by the county board, we are constrained to hold that the petition for a rehearing should be overruled. It is accordingly so ordered.